Citation Nr: 0512372	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  98-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a hypertension 
disorder.

2.	Entitlement to service connection for generalized joint 
pain as associated with Gulf War Undiagnosed Illness.  

3.	Entitlement to an increased evaluation for bronchitis, 
currently evaluated at 0 percent disabling.   


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970, and 
from November 1990 to June 1991.  The veteran also had 
verified active duty for training from August 1994 to 
December 1994, and additional periods of National Guard 
service in May 1970 to May 1974, February 1990 to August 
1990, and from August 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 1997 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The Board remanded this matter for further development in 
September 2000 and May 2003.  


FINDINGS OF FACT

1.	There is no competent medical evidence demonstrating that 
the veteran has a hypertension disorder.    

2.	The veteran has an undiagnosed disability manifested by 
chronic generalized joint pain symptoms.    

3.	The competent medical evidence of record indicates that 
the veteran has not had bronchitis since 1995.  


CONCLUSIONS OF LAW

1.	A hypertension disorder was not incurred or aggravated by 
service; nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.	A disability manifested by generalized joint pain is 
related to the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

3.	The criteria for a disability evaluation in excess of 0 
percent for bronchitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.97, Diagnostic Code 6600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claims, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the Board's 2003 remand, the RO 
advised the veteran by letter dated in February 2004 of the 
evidence that would substantiate the veteran's claims, and 
the responsibility for obtaining the evidence.  The veteran 
was also provided with a copy of the original rating decision 
dated in August 1997 setting forth the general requirements 
of then-applicable law pertaining to a claim for service 
connection.  The veteran was provided with the Statement of 
the Case in May 1998, and with the Supplemental Statements of 
the Case in December 2002 and August 2004, each of which 
reiterated the general notification found in the rating 
decision.    

Because the veteran had been apprised of the nature of 
substantiating evidence and his responsibility for obtaining 
it, the provisions of the VCAA as to notice have been 
satisfied.  See 38 U.S.C.A § 5103(b) (providing in substance 
that after notice to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, VA afforded 
the veteran physical examinations, which he accepted, and the 
opportunity to appear before a hearing, which he declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.

The Merits of the Claim for Service Connection for 
Hypertension

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Of particular note in 
this matter is that certain chronic diseases including 
hypertension may be presumed to have incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The veteran claims service connection for a hypertension 
disorder.  After careful analysis of the entire record, the 
Board finds that the record lacks medical evidence to support 
his claim - the preponderance of the evidence indicates that 
the veteran does not have a current hypertension disorder.  

In an August 2003 compensation examination - conducted 
specifically to address the veteran's claim - the examiner 
found that the veteran had no hypertension based on three 
normal blood pressure readings of 130/80, 120/80, and 135/84.  
The examiner then reiterated this finding in a November 2003 
addendum.  In fact, the record lacks evidence indicating that 
the veteran has ever been diagnosed with hypertension by a 
healthcare professional, or that he has ever been prescribed 
medication for a hypertension disorder.  Even the veteran's 
private physician - who wrote a February 2004 letter 
supporting the veteran's service connection claim for an 
undiagnosed illness - stated that, though the veteran 
reported a history of hypertension, the veteran had never 
been medicated for hypertension.  This conclusion is 
consistent with a September 1992 private medical treatment 
record which indicates that the veteran was negative for 
hypertension then as well.  

The Board recognizes that since a 110/80 blood pressure 
reading reported in April 1995, the veteran has received four 
readings that tend toward elevated readings.  Nevertheless, 
these isolated readings do not indicate that the veteran had 
a chronic disorder.  And most important to this analysis, 
these scattered readings noted throughout the last ten years 
do not outweigh the evidence of record showing that the 
veteran has no current hypertension disorder.  The Board 
finds therefore that the first element of Pond is not 
satisfied, and that the veteran's service connection claim 
for hypertension must necessarily fail.  Pond, 12 Vet. App. 
at 346.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-she-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim for Service Connection for an 
Undiagnosed Illness

Service connection may also be established under 38 C.F.R. 
§ 3.317.  Under this statute, a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of § 3.317 may be service connected, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2006 
and by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56,614-56,615 (Nov. 
9, 2001).  

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 and addendum confirm the veteran's period of 
active service in Southwest Asia and reflects receipt of the 
Southwest Asia Service Medal and Kuwait Liberation Medal.  He 
was ordered to active duty in support of Operation Desert 
Shield/Desert Storm in November 1990, and was credited with 
three months and 19 days of foreign service.  The DD Form 214 
also indicates the veteran's occupational specialty as an 
eyes, ears, nose, and throat specialist and that he was 
attached to the 312th Evacuation Hospital.

Army National Guard physical examination in February 1990 
revealed that the veteran denied a history of bone, joint, or 
other deformity.  And National Guard records from August 1994 
to June 1995 reflect that physical examination in April 1995 
revealed that the veteran continued to deny that he 
experienced swollen/painful joints.  But in a VA general 
medical examination in November 1995 the veteran reported 
occasional multiple joint pain, not acute, of short duration.  
The diagnosis included history of multiple joint pains with 
normal examination.  Then, in a VA mental disorders 
examination in August 1998, the veteran reported fleeting 
joint pains.  He described recurrent shoulder and elbow pains 
that lasted a couple of weeks at a time and recurred every 
three or four months.  It was this examiner's opinion that 
the veteran presented a few medical symptoms that started 
during the Gulf experience such as his joint pains.  In an 
August 2003 VA compensation examination specifically tasked 
with addressing this claim, the examiner generally found 
normal range of motion of the veteran's musculoskeletal 
system, but nevertheless diagnosed the veteran with 
arthralgias, and stated in closing that "we advised the 
veteran to apply for fibromyalgia and chronic fatigue 
syndrome exams.  Maybe he has these problems."  

The veteran also provided a February 2004 opinion letter from 
his private physician.  This physician found credible the 
veteran's complaints of generalized joint pain and stated 
that it was his opinion that the veteran had many somatic 
symptoms consistent with Gulf War Syndrome.    

The Board finds that the veteran has complained of recurrent 
and undiagnosed generalized joint pain and that, in light of 
the supportive evidence of record, the veteran's statements 
regarding such a disorder are sufficient to establish the 
existence of this type of disorder.  The veteran's statements 
as to the manifestation of this condition since service are 
sufficient to demonstrate a generalized joint pain disorder 
covering an extensive area of the body, and therefore 
manifestation of symptoms to a degree of 10 percent or more 
pursuant to 38 C.F.R. § 3.317(a)(1)(i) (2004).  Accordingly, 
giving the veteran the benefit of the doubt, the Board finds 
that service connection for a generalized joint disorder as 
secondary to undiagnosed illness is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

The Merits of the Claim for an Increased Rating for 
Bronchitis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  Diagnostic Code 6600 addresses bronchitis.  

The RO service connected the veteran for bronchitis in August 
1997 at 0 percent disabling.  In part, the RO based its 
decision on service medical records reflecting the veteran's 
complaints of coughing following his return from the Gulf in 
the early 1990s, and on a diagnosis rendered by a VA 
physician in November 1995.  In short, this physician found 
the veteran with a history bronchitis, but with no rales, 
wheezes or dullness in his lungs, and with a normal physical 
examination and x-rays.       

The veteran has claimed entitlement to a higher evaluation 
since filing his notice of disagreement in April 1998.  In 
May 2003, the Board remanded this matter for further medical 
inquiry into the exact nature of the veteran's bronchitis 
disorder since July 1995, the effective date of the RO's 
service connection grant.  In an August 2003 VA compensation 
examination, the examiner diagnosed a history of bronchitis 
but no such current disorder.  The examiner based his 
conclusion on a normal pulmonary test and evidence that the 
veteran's lungs were clear.  In response to a request for 
clarification by the RO, the examiner later stated that 
"[a]ccording to our investigation, the veteran does not have 
any cough, dyspnea, or complaints related to bronchi."  He 
then concluded that the veteran has not had bronchitis since 
1995-1996.  

The evidence of record supports this examiner's findings.  
The record indicates that, though the veteran experienced 
coughing during service, he has been asymptomatic since, at 
the latest, 1995.  In a July 1995 examination, a radiological 
report found clear lungs and old granulomatous disease but no 
acute disease.  In October 1995, a pulmonary test found 
normal pulmonary mechanics.  These negative findings were 
confirmed in the November 1995 VA examination.  And most 
recently, in medical records reflecting private treatment, 
the physician found normal respitory function with clear 
lungs, no wheezes or crackles.  

As the preponderance of the evidence is against the veteran's 
claim for increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Parenthetically, the Board notes that the veteran claims, 
through the February 2005 VA Form 646, that "he still needs 
x-rays taken that have not been done by the VA Medical 
Center."  The Board finds this claim unpersuasive for two 
reasons.  First, the evidence of record is sufficient to make 
a determination on his increased rating claim for bronchitis.  
Second, the August 2003 VA examiner stated that, though VA 
scheduled the veteran for X-rays in August 2003 pursuant to 
VA compensation examination, the veteran failed to attend 
these appointments.    


ORDER

Entitlement to service connection for a hypertension disorder 
is denied

Entitlement to service connection for generalized joint pain 
as associated with Gulf War Undiagnosed Illness is granted.

Entitlement to an evaluation in excess of 0 percent for 
bronchitis is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


